(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Vista la moción para desestimar, así como el escrito de oposición de la parte apelante; apareciendo que si bien dicha parte había dejado transcurrir dos veces un muy corto pe-ríodo de tiempo para presentar la exposición del caso, la radicó sin embargo dentro del último período concedídole; considerando que en lo general la apelante no ha faltado grandemente en el ejercicio de la debida diligencia, la corte, en uso de su discreción, autoriza a la Gorfe - de Distrito de Humacao para que continúe en el trámite del procedimiento de aprobación de la exposición del caso.